Per Curiam:

The judgment in this case must be affirmed. First: As to the competency of opinion evidence given by *71farmers with respect to the value of land in their neighborhood, see as follows: K. C. & S. W. Rld. Co. v. Ehret, ante, p. 22; same case, 20 Pac. Rep. 538, and authorities there cited. K. C. & S. W. Rld. Co. v. Baird, just decided; Lewis on Eminent Domain, §§ 435, 437, and cases there cited.
Second: With respect to the special interrogatories asked to be submitted, no error was committed and no exception taken.
Third: The instruction given with reference to the measure of damages, was correct. (L. & W. Rld. Co. v. Ross, 40 Kas. 598; same case, 20 Pac. Rep. 197.)
Fourth: The instruction given with respect to farm-crossings was correct. The K. C. & S. W. Rld. Co. v. Baird, ante; K. C. & S. W. Rld. Co. v. Ehret, ante, p. 22.
The judgment of the court below will be affirmed.